DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 9-17 received and preliminary amended on 03/09/2021 are pending and being examined. Claims 9 are independent form.

Priority
3.	This application is a DIV of 16/233,299 field on12/27/2018 ABN;
16/233,299 is a CON of PCT/JP2017/023101 filed on 06/22/2017

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 9-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kasuga (WO2015/097855, hereinafter “Kasuga”). An English translation of the document, hereinafter “Kasuga-ET”, which was originally provided by Applicant in IDS received on 3/9/2021, is re-formatted and provided along with the instant office action.

Regarding claim 9, Kasuga discloses a semiconductor apparatus for image transmission (the video monitoring apparatus; Kasuga, see fig.1 and para.12; Kasuga-ET, see “Patent Translate”, pg. 3, the 1st para.) comprising: 
a video input interface structured to receive input video data (the apparatus may receive the GUI screen image; Kasuga, see ST10 of fig.6 and para.82; Kasuga-ET, see “Patent Translate”, pg.13, para.4); 
a memory structured to store reference character data describing a predetermined character that can be contained in the input video data (the apparatus may generate the display expected value based on the GUI screen image; Kasuga, see ST11 of fig.6 and para.83; Kasuga-ET, see “Patent Translate”, pg.13, para.5. The display expected value and the associated display result are stored in display unit 400; Kasuga, see para.86; Kasuga-ET, see “Patent Translate”, pg.14, para.2); 
an image processing circuit structured to generate output video data to be displayed on a display panel based on the input video data (the apparatus may display the display result on the screen if the display result is normal; Kasuga, see ST15 of fig.7 and para.90; Kasuga-ET, see “Patent Translate”, pg.14, para.6); and 
an abnormality detector structured to determine whether or not there is an abnormality based on the input video data and the reference character data (the apparatus may calculate a display value based on the predetermined setting of GUI screen images shown fig.2; Kasuga, see ST13 of fig.7 and para.88; Kasuga-ET, see “Patent Translate”, pg.14, para.4; after then, the apparatus may compare the display value with the display expected value to determine whether the display result is normal; Kasuga, see ST15 of fig.7 and para.90; Kasuga-ET, see “Patent Translate”, pg.14, para.6).

Regarding claim 10, Kasuga discloses the semiconductor apparatus according to claim 9, further comprising: a control input interface provided separately from the video input interface to enable communication with an outside processor (“in a vehicle” or “the outside of the vehicle”; Kasuga, see para.30; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 11, Kasuga discloses the semiconductor apparatus according to claim 10, wherein a display position of the predetermined character is variable (Kasuga, see fig3 and fig.4), and wherein a control signal that the control input interface receives from the processor contains positional information indicating the display position of the predetermined character (each graphic part to be displayed on the GUI screen is designated; see para.32-para.35; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 12, Kasuga discloses the semiconductor apparatus according to claim 9, wherein the predetermined character is arranged in a fixed manner at a predetermined position in a user-unrecognizable state (each graphic part to be displayed on the GUI screen is designated; Kasuga, see fig.2, para.32-para.34; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 13, Kasuga discloses the semiconductor apparatus according to claim 10, wherein a control signal that the control input interface receives from the processor contains at least either information indicating whether or not the predetermined character is targeted for determination by the abnormality detector or information indicating whether or not a current frame is targeted for determination by the abnormality detector (Kasuga, see 103, 104 of fig.2, para.32-para.34; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 14, Kasuga discloses the semiconductor apparatus according to claim 9, wherein the semiconductor apparatus is structured to support an OSD function, and wherein the memory has stored therein character data for the OSD, and wherein the image processing circuit superimposes the character data for the OSD on the input video data in an OSD mode (each graphic part to be displayed on the GUI screen is designated; Kasuga, see fig.2, para.32-para.34; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 15, Kasuga discloses the semiconductor apparatus according to claim 14, wherein the reference character data and the character data for the OSD are used in common (compare the display value with the display expected value to determine whether the display result is normal; Kasuga, see ST15 of fig.7 and para.90; Kasuga-ET, see “Patent Translate”, pg.14, para.6).

Regarding claim 16, Kasuga discloses the semiconductor apparatus according to claim 14, wherein the OSD mode and a determination mode in which determination is given by the abnormality detector are selectable (each graphic part to be displayed on the GUI screen is designated; Kasuga, see fig.2, para.32-para.34; Kasuga-ET, see “Patent Translate”, pg.5).

Regarding claim 17, Kasuga discloses the semiconductor apparatus according to claim 9, wherein the memory is a non-volatile memory (flash memory 201 and memory 307; Kasuga, see 201/307 of fig.1, para.15, and para.23; Kasuga-ET, see “Patent Translate”, pg.3, and pg.4).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/26/2022